Citation Nr: 0122194	
Decision Date: 09/07/01    Archive Date: 09/12/01	

DOCKET NO.  96-42 650	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the residuals of 
concussion.

2.  Entitlement to service connection for the residuals of a 
neck (cervical spine) injury.

3.  Entitlement to service connection for the residuals of an 
injury to the right upper extremity, to include the right 
shoulder, the right clavicle, the right elbow, the right 
wrist, and the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from April 1944 to March 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The veteran's case was previously before the Board in 
September 1998, at which time it was REMANDED for additional 
development.  The case is now, once more, before the Board 
for appellate review.  

The issue of entitlement to secondary service connection for 
a right shoulder disorder is considered to be raised by the 
evidence, and, as such, is referred to the RO for appropriate 
consideration.  This matter will be further explained below.  


FINDINGS OF FACT

1.  A concussion, or residuals thereof, is not shown to have 
been present in service, or at any time thereafter.  

2.  A chronic neck (cervical spine) disorder, or residuals 
thereof, is not shown to have been present in service, nor is 
it the result of any incident or incidents of the veteran's 
period of active military service.  

3.  Degenerative arthritis of the neck was not manifest in 
the first post-service year.  

4.  A chronic right shoulder disorder associated with injury 
is not shown to have been present in service or to be 
otherwise related to service.  

5.  Degenerative arthritis of the right shoulder was not 
shown to be present in the first post-service year.  

6.  A chronic right clavicle disorder, or residuals thereof, 
is not shown to have been present in service, or at any time 
thereafter.  

7.  A chronic right elbow disorder, or residuals thereof, is 
not shown to have been present in service, or at any time 
thereafter.  

8.  A chronic right wrist disorder, or residuals thereof, is 
not shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the veteran's period of active military service.  

9.  A chronic right hand disorder, or residuals thereof, is 
not shown to have been present in service, or at any time 
thereafter.  


CONCLUSIONS OF LAW

1.  A concussion, or residuals thereof, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000).  


2.  A chronic neck (cervical spine) disorder, or residuals 
thereof, was not incurred in or aggravated by active military 
service, nor may arthritis of the cervical spine be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

3.  A chronic right shoulder disorder, or residuals thereof, 
was not incurred in or aggravated by active military service, 
nor may arthritis of the right shoulder be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

4.  A chronic right clavicle disorder, or residuals thereof, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  

5.  A chronic right elbow disorder, or residuals thereof, was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  

6.  A chronic right wrist disorder, or residuals thereof, was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  

7.  A chronic right hand disorder, or residuals thereof, was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The report of the veteran's examination prior to service 
entrance is not of record.  Review of the service medical 
records reveals no clinically documented complaints or 
findings of a concussion, a neck injury, a right shoulder 
injury, a right elbow injury, a right wrist injury, a right 
hand injury, or an injury to the right clavicle.  

In a neuropsychiatric summary of March 1945, the veteran 
stated that, for a considerable period of time, he had 
suffered from nervousness, restless, and insomnia, as well as 
an inability to tolerate noise, and "worry" over the 
slightest matters.  Additionally noted was that, from 
September 1944 to January 1945, the veteran was assigned to a 
"casual" outfit at Camp Pickett, Virginia.  There, the 
veteran performed casual details, such as working as a 
prisoners' guard.  Reportedly, on one particular morning, the 
veteran felt sick and did not go to work.  As a result of 
this, he was court-martialed for refusing an order, and 
"sentenced to three months."  Following appeal to his 
commanding officer, the veteran's sentence was commuted to 20 
days.  He arrived at Camp Lee in January 1945, and stayed 
only one day, following which he went AWOL because he "did 
not like the place" and had not been paid in six months.  
After 27 days he returned, at which time he was put in the 
guard house, and brought before a special court, where he was 
sentenced to six months of hard labor.  Because of the 
veteran's obvious neurotic features, he was subsequently 
transferred to a hospital prison ward for further 
disposition.  On the prison ward, the veteran was seen in 
psychiatric consultation, where it was felt that he was 
suffering from a severe psychoneurosis.  The veteran's 
sentence was then remitted and he was transferred to an open 
psychiatric ward for further disposition.  The pertinent 
diagnosis noted was severe mixed-type psychoneurosis, with 
hysterical and anxiety features predominating.  

In a Certificate of Disability for Discharge dated in late 
March 1945, the veteran was described as unfit for military 
service due to a severe mixed-type psychoneurosis, with 
predominant hysterical and anxiety features.  

In a service separation record dated in late March 1945, it 
was noted that the veteran had served as a military 
policeman, during the course of which he had guarded 
prisoners of war in the stockade "from a watchtower."  
Additionally noted was that the veteran had also guarded 
prisoners of war while on work projects in the tobacco 
warehouses.  

In a rating decision of March 1945, the RO granted service 
connection for a mixed-type psychoneurosis with hysterical 
and anxiety features.  

During the course of a VA psychiatric examination in November 
1946, the veteran stated that he had been "nervous all his 
life," as far back as he could remember.  At no time during 
the course of the psychiatric examination did the veteran 
mention a fall in service, or any injuries to his head, neck, 
or right upper extremity.  The pertinent diagnosis noted was 
mild chronic anxiety psychoneurosis of long duration.

In October 1994, the veteran filed his current claim for 
benefits.  At that time, the veteran stated that, while on 
active duty, he had fallen through a broken floor board in a 
guard tower, sustaining various injuries.  According to the 
veteran, he was treated for these injuries "on post," and 
subsequently over the years.

In mid-December 1994, a VA psychiatric examination was 
accomplished.  At the time of examination, the veteran stated 
that, while in service, he had fallen from a stockade while 
on guard duty, following which he was hospitalized for 
approximately three months at Camp Pickett, Virginia.  
According to the veteran, he was medically discharged for the 
injuries sustained in this incident.  The veteran stated 
that, "I fell into the stockade...and hit my head down to the 
shoulder."  Following this, the veteran reportedly 
experienced neck and shoulder pains.  The pertinent diagnosis 
noted was chronic mild to moderate post-traumatic stress 
disorder.  The Axis IV diagnosis was "mild to moderate 
(flashbacks of military experiences, ongoing physical 
conditions with neck and shoulder pains)."  

VA outpatient treatment records covering the period from 
January to April 1995 show treatment during that time for 
various right upper extremity and shoulder complaints.  
During the course of VA outpatient treatment in early January 
1995, the veteran complained of severe pain in his right neck 
and shoulder.  According to the veteran, he had suffered an 
injury to his right neck and shoulder in World War II.  The 
pertinent diagnosis was cervical spondylosis.  

In an outpatient treatment record of late March 1995, it was 
noted that a needle EMG and motor NCS had been attempted, but 
was terminated because the veteran could not tolerate the 
procedure. 

During the course of a hearing before a Hearing Officer at 
the RO in January 1997, the veteran testified that, while in 
service, he had fallen out of a guard tower while guarding 
German prisoners at a small outpost in the vicinity of 
Danville, Virginia.  See Transcript, p. 2.  The veteran 
additionally testified that, while following service, he had 
seen a number of private physicians for treatment of the 
various injuries sustained in his fall from the guard tower, 
those physicians were now either deceased, or otherwise 
unavailable.  See Transcript, pp. 6-9.

In late December 1997, a VA psychiatric examination was 
accomplished.  At the time of examination, the veteran stated 
that, while in service, he was a military policeman guarding 
German prisoners of war in a prison camp in Danville, 
Virginia.  According to the veteran, while performing this 
duty, he "tripped and fell" on a blockade fence from a 
height of 20 feet, severely injuring his right upper 
extremity, and the right side of his neck.  Since that time, 
the veteran had reportedly experienced excruciating pain in 
his right upper extremity and on the right side of his neck.  
In addition, the veteran had apparently developed a right 
carpal tunnel syndrome which was "very painful."  The 
pertinent diagnoses were severe chronic post-traumatic neck 
and right-sided shoulder and right upper extremity pain; and 
right carpal tunnel syndrome.  

On VA examination of the peripheral nerves dated in October 
1998, the veteran gave a history of trauma in 1944, at which 
time he had fallen down a watchtower at work while guarding 
prisoners, and suffered a concussion.  According to the 
veteran, he additionally experienced multiple injuries 
consisting of a fracture of the right shoulder and right 
clavicle, and of the right elbow joint.  Currently, the 
veteran presented with complaints of chronic pain in the neck 
beginning on the right side, and radiating down his right 
arm, with paresthesias into the right fingers.  Physical 
examination showed a limited range of motion at the shoulder, 
though the veteran was able to raise his shoulder against 
gravity with some pain.  Grip was 3+/5.  There was some 
decreased pinprick present in a patchy distribution, and 
vibration was decreased on the right when compared to the 
left.  Motor examination in the lower and left upper 
extremities was within normal limits.  Cerebellar examination 
revealed normal finger to nose on the left, but the right 
could not be tested.  Gait was with a normal base, though 
tandem was somewhat difficult.  Noted at the time of 
examination was that the veteran had a history of trauma with 
a limited range of motion in his right upper extremity 
secondary to injuries to his joints and "probably some 
neuropathy."  Additionally noted was that there might be 
some brachial plexus injury, though it was difficult to 
assess by clinical examination only, which was limited by 
pain.  

In early November 1998, a VA orthopedic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran had "possibly" fallen off a stockade in 1944.  
According to the veteran, following that incident, he 
experienced pain in his neck radiating into his shoulder and 
right arm.  The veteran's current chief complaints consisted 
of a "stinging" in his fingertips, and "no strength" in 
his elbow.  The veteran additionally complained of pain in 
his neck radiating into his right shoulder, which he 
described as "electric shock waves."  Reportedly, in order 
to protect himself from these "shock waves," he held his 
arm in a flexed position braced onto his body.  

On physical examination, the veteran was very anxious, though 
cooperative and friendly, holding his right shoulder adducted 
onto his chest with the elbow flexed at 90 degrees in a fixed 
position.  Noted was that the veteran hardly rotated his 
forearm to grasp papers or objects, though this improved 
somewhat with innocuous observation.  The veteran moved into 
contorted positions when asked to perform active ranging of 
the individual components of his right arm.  For example, in 
order to abduct his shoulder, he completely leaned over to 
the right side, and then very gently and carefully lifted his 
arm up into a 90-degree adducted position.  Immediately, it 
became noticeable that the musculature around the veteran's 
entire right shoulder, upper arm, and forearm, was only very 
minimally diminished, indicating that the veteran had to be 
using his arm to some extent in order to maintain the normal 
muscle contours.  Nonetheless, it was significantly difficult 
to proceed with the examination, due to the fact that the 
veteran resisted various efforts "vehemently" due to pain.  

Further examination revealed that the veteran was able to 
passively adduct his shoulder to about 90 degrees, but was 
unable to elevate it without creating pain.  All extension 
and flexion was impossible without hurting the veteran.  
Internal rotation was to about 45 degrees, with external 
rotation allowed only to 10 degrees.  Rotation was diminished 
by at least two-thirds of normal due to willful efforts by 
the veteran.  While at the time of examination, no specific 
paresthesias were identified, it was noted that there might 
be a paresthetic zone on the ulnar aspect of the right 
forearm, and in all the volar fingers of the hand.  
Radiological examination of the veteran was restricted due to 
abnormal posturing, though, as closely as could be 
determined, the veteran's right elbow and shoulder were 
within normal limits.  The pertinent diagnoses were 
psychosomatic pain syndrome; and degenerative disc disease of 
the cervical spine, combined with degenerative joint disease.  
Noted at the time of examination was that, without an 
accurate history of the amount of damage the veteran might 
have sustained falling off the stockade in 1944, it was 
"very difficult" to make any relationship of his neck 
injury which had now, through the natural aging process, 
progressed to degenerative joint/disc disease.  In the 
opinion of the examiner, the findings of the veteran's right 
upper extremity were psychosomatic, and did not match the 
well-established musculature structure of the right upper 
extremity.  The examiner further commented that, in his 
opinion, degeneration of the veteran's cervical spine was 
"not related" to his claimed injury, but was rather, an 
"age-related" event.

In late June 1999, an additional VA examination of the 
peripheral nerves was accomplished.  At the time of 
examination, the veteran complained of right shoulder pain 
and pain radiating into his neck.  When further questioned, 
the veteran gave a history of trauma in 1944, at which time 
he had fallen down a watchtower while guarding prisoners, and 
suffered a "concussion injury," as well as severe right 
shoulder and clavicular injuries.

Review of past investigations yielded radiographic studies of 
the cervical spine performed in October of 1998 showing 
severe degenerative joint disease at the level of the 2nd and 
3rd, and 3rd and 4th cervical vertebrae.  Though the veteran 
claimed to have undergone EMGs and nerve conduction studies, 
as well as an MRI of the cervical spine, a thorough review of 
the record showed no such investigations.  

At the time of evaluation, the veteran's general physical 
examination was normal, though he exhibited a contracted 
posture of the right neck at baseline.  On neurological 
evaluation, the veteran's face was symmetrical, and his 
tongue was in the midline.  Facial sensations were intact, 
and funduscopic examination was normal, though the veteran 
exhibited a torticollis of the right neck, accompanied by 
extreme pain on palpation of the right sternocleidomastoid.  
Motor examination in the upper extremities was extremely 
limited, especially on the right, secondary to pain.  Range 
of motion was likewise extremely limited at the shoulder, 
though the veteran was able to raise his shoulder under 
gravity with some pain.  Handgrips were 2\5.  At the time of 
examination, there was some give way weakness in the right 
biceps, brachioradialis, and triceps muscles on the right.  
Sensory examination showed diminished pinprick and light 
touch and a patchy distribution in the right upper extremity, 
which followed no particular dermatomal distribution.  
Vibration and position were intact, and both gait and 
coordination were unremarkable.  Following examination, it 
was noted that the veteran had a history of extensive 
injuries to his right upper extremity, with torticollis of 
the right neck.  Further noted was that it was difficult to 
assess the veteran for any evidence of peripheral nerve 
trauma subsequent to his old injury on current examination.  

On subsequent VA peripheral nerve examination in August 1999, 
the veteran's history and complaints were recounted.  Once 
again, the veteran complained of right shoulder pain, stating 
that, while in service, he fell from a height of 20 feet 
while guarding prisoners in Virginia.  According to the 
veteran, he lost consciousness during the fall, and could, 
therefore, give no details as to how he fell, except that his 
M-1 rifle was lying over his right shoulder.  According to 
the veteran, he had experienced "severe" right shoulder 
pain ever since that incident.  

On physical examination, the veteran did not appear to be in 
pain, though he kept his right arm abducted close to his 
trunk with his elbow flexed to 90 degrees.  While walking to 
the clinic, the veteran was able to hold a light envelope 
with his right hand.  Additionally noted was that the veteran 
was able to put papers into an envelope using his right hand.  
On further examination, the veteran appeared to have a very 
diminished range of motion of his right shoulder.  He was 
able only to elevate or abduct his right arm approximately 30 
degrees before significant pain "set in."  Forward flexion 
and back extension were likewise limited in a similar 
fashion.  The veteran's neck flexed slightly to the right, 
and trying to bend his neck to the left precipitated 
"intense" pain.  Neurological evaluation showed the cranial 
nerves to be grossly intact.  Motor examination showed 5/5 
strength in all extremities except for the right hand.  The 
deltoid muscles could not be tested due to severe pain.  The 
biceps, triceps, and wrist extension and flexion were at 
least 4+/5, but again, with "lots of significant pain."  
Grip was 5-/5 in the right hand.  Sensory examination 
revealed an inconsistent patchy sensory loss on the right 
hand, with, however, a consistently very tender area just 
above the right shoulder-blade, producing significant sharp 
pain radiating to the veteran's neck.  Of some significance 
was the fact that there was no atrophy in the veteran's 
shoulder, arm, or finger muscles.  Nor were any 
fasciculations noted.  Reflexes in the veteran's left arm 
were 2+, while the right arm showed a 2+ reflex in the biceps 
jerk, and 1 in the brachioradialis and triceps.  Finger to 
nose was normal on the left, and was not tested on the right.  
At the time of examination, the veteran's gait was within 
normal limits.  

Following examination, it was noted that the veteran suffered 
from "severe" right shoulder pain dating back to 1944 "as 
stated by the veteran."  According to the examiner, the 
etiology of this pain "could" be related to the supposed 
accident, though the exact anatomy involved could not be 
elicited without further imaging or electrodiagnostic 
modalities.  

In mid-August 1999, an additional VA orthopedic examination 
was accomplished.  At the time of examination, the veteran 
stated that, while in service, he had fallen off a catwalk 
while at a military prison.  Review of the veteran's medical 
records showed a long history of neurosis which occurred and 
was recognized shortly after his entry into the military.  
Medical records, however, showed no history of injury of any 
kind while in the military.  According to the veteran, while 
in service, he was seen by a corpsman for his injuries.  This 
was necessitated due to the fact that there were no other 
medical personnel present at the veteran's military base.  
The veteran stated that he was told at the time that he had a 
dislocated shoulder.  Currently, the veteran presented for 
examination holding his right arm by his side.  The veteran 
did, however, appear comfortable while both sitting, and 
walking in the hallway.  

On physical examination, there was no evidence of any 
abnormality except for the fact that the veteran was 
protecting the area in question.  There was no evidence of 
any atrophy or spasm, and the veteran's skin was intact.  
When asked to relax his arm, the veteran allowed his arm to 
drop to his side.  However, attempts at any passive range of 
motion were met with extreme resistance.  During the course 
of the evaluation, the veteran appeared to voluntarily resist 
any type of movement in his shoulder or neck, claiming 
"severe" pain and an inability to move these joints.  
Palpation revealed no evidence of spasm.  On motor and 
sensory evaluation, the veteran showed good wrist strength, 
as well as sensation to light touch throughout the right 
upper extremity, and in the neck.  Again, range of motion 
testing was unable to be accomplished secondary to what 
appeared to be voluntary muscle guarding.  Radiographic 
studies of the cervical spine and right shoulder revealed 
essentially no abnormalities, with the exception of age-
related changes due to mild arthritis in the cervical spine.  

The pertinent diagnosis was frozen shoulder, of idiopathic 
etiology.  In the opinion of the examiner, review of the 
veteran's claims folder did not support an injury to the 
veteran's right shoulder during military service.  However, 
his frozen shoulder appeared to be "complicated" by his 
neurosis, which prevented him from performing an intensive 
physical therapy program.  

In response to correspondence from the RO, the veteran, in 
correspondence of March 2001, stated that he wished his case 
to be decided, inasmuch as there was "no additional 
information" which could be helpful to his claim.  The 
veteran additionally stated that he felt that the VA had 
fulfilled its duty to assist him under the Veterans' Claims 
Assistance Act.  

Analysis

The veteran in this case seeks service connection for various 
injuries, claimed to be the result of a fall from a stockade 
watchtower in service.  In that regard, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  Moreover, where 
a veteran served for 90 days or more during a period of war, 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

Regarding the veteran's claims for service connection for the 
disorders at issue, the Board notes that service medical 
records are entirely negative for history, complaints, or 
abnormal findings indicative of the presence of any of those 
disabilities.  Moreover, a review of the veteran's service 
records fails to show that, on any occasion in service, he 
suffered a fall, to include a fall from a watchtower while 
acting as a prison guard.  While during the course of the 
veteran's current appeal, he has consistently argued that he 
was discharged from service as a result of the aforementioned 
injuries, pertinent evidence of record is clearly to the 
effect that the veteran was separated from service as a 
result of his currently service-connected psychoneurosis.  

The veteran further argues that, subsequent to his discharge, 
he was seen by a number of private physicians for treatment 
of his service-incurred (and fall-related) injuries.  
However, the veteran himself admits that those physicians are 
now deceased, or otherwise unavailable.  Moreover, not until 
1994, almost 50 years following the veteran's discharge from 
service, did he voice complaints regarding his right upper 
extremity, his neck, or any residuals of concussion.  Current 
examination findings are to the effect that the veteran 
presently exhibits no identifiable chronic disorder of the 
head (that is, as the residual of an alleged concussion), or 
of his right clavicle, elbow, or right hand.  Right carpal 
tunnel syndrome, noted on VA psychiatric examination in 
December 1997, was not found to be present on numerous VA 
orthopedic and peripheral nerve examinations conducted over 
the course of the following two years.  

The Board acknowledges that, on various occasions, the 
veteran's neck and right upper extremity complaints have been 
at least arguably attributed to his alleged inservice fall.  
However, any such relationship was clearly based solely upon 
history provided by the veteran, inasmuch as service medical 
records show no evidence of any such fall, or, for that 
matter, injury to any of the areas in question.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Board notes that, on recent VA orthopedic and peripheral 
nerve examinations, the veteran has been described as 
suffering from degenerative disc/joint disease of the 
cervical spine, and/or torticollis of the neck.  However, 
following completion of one of those examinations in November 
1998, it was the opinion of the examiner that the veteran's 
degenerative disease of the cervical spine was "not 
related" to his claimed inservice injury, but was rather an 
"age-related" event.  

Based on the aforementioned, and in the absence of any 
evidence of a chronic disability of the head (as the residual 
of concussion), the right clavicle, the right elbow, or the 
right hand, service connection for those disorders must be 
denied.  Similarly, right carpal tunnel syndrome, to the 
extent it actually exists, has not been shown to be the 
result of an inservice fall, or of any other incident of the 
veteran's period of active military service.  Accordingly, 
service connection for a right wrist injury must be denied.  

We next reach the issue of entitlement to primary service 
connection for a right shoulder disorder.  As noted above, 
service medical records show no evidence of any chronic 
disability of the veteran's right shoulder, to include 
evidence of an injury attributable to a fall.  Nor is the 
veteran shown to have had degenerative arthritis of the right 
shoulder in the first post-service year.  The issue currently 
before the Board, that of entitlement to primary service 
connection for a right shoulder disorder, based on alleged 
injury in service, must be denied.  It is clear from the 
evidence reported above that there is no basis for the grant 
of this benefit.  

Notwithstanding the foregoing, at the time of a VA orthopedic 
examination in August 1999, the veteran was described as 
suffering from a "frozen" (right) shoulder.  At that time, 
it was acknowledged that the veteran's claims folder did not 
support the occurrence of an injury to the veteran's right 
shoulder during military service.  Nevertheless, in the 
opinion of the examiner, the veteran's frozen right shoulder 
appeared to be "complicated" by his service-connected 
neurosis, in that that neurosis would not allow him to 
perform an intensive physical therapy program.  This comment 
raises the secondary service connection issue which must be 
initially addressed by the RO.  As such, it has been referred 
to the RO for appropriate consideration in the Introduction 
section.  Reference is made to 38 C.F.R. § 3.310 (2000) and 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Following a thorough review of the record, the Board is 
satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to his 
claims.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims, including the scheduling of 
numerous VA examinations, and the obtaining of various 
medical opinions.  Under such circumstances, no further 
assistance to the veteran is required in order to comply with 
the VA's duty to assist him mandated by the aforementioned 
law and regulations.  



ORDER

Service connection for the residuals of concussion is denied.  

Service connection for the residuals of a neck (cervical 
spine) injury is denied.  

Service connection for the residuals of injury to the right 
upper extremity, consisting of the right shoulder, right 
clavicle, the right elbow, the right wrist, and the right 
hand, is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

